         Case 1:20-cv-05596-PGG Document 40
                                         39 Filed 12/02/20
                                                  12/01/20 Page 1 of 2
                                                                            21st Floor
                                                                            1251 Avenue of the Americas
                                                                            New York, NY 10020-1104

                                                                            Robert D. Balin
                                                                            212-603-6440 tel
                                                                            212-489-8340 fax
                                                                            robertbalin@dwt.com




                                               December 1, 2020


VIA ECF
Hon. Paul G. Gardephe                                                        December 2, 2020
United States District Judge
Daniel Patrick Moynihan United States Courthouse, Courtroom 21A
500 Pearl St.
New York, NY 10007-1312

       Re:       Condayan v. Mathieu, et al., No. 20-cv-05596
                 Joint Application to Adjourn Briefing Schedule and to File Oversized Briefs


Dear Judge Gardephe:

       I am a partner at Davis Wright Tremaine LLP, attorneys for Defendants Jennifer Mathieu,
Macmillan Publishing Group, LLC, Holtzbrinck Publishing Holdings Limited Partnership
(“HPHLP”), and Roaring Brook Press (a non-corporate imprint of HPHLP) (collectively, the
“Publisher Defendants”) in the above-captioned action. On behalf of all parties, I submit this joint
application pursuant to Rules I.A and D of this Court’s Individual Rules of Practice.

        First, by order dated November 11, 2020, Your Honor directed the Publisher Defendants
and defendant Sarah LaPolla (who is represented by separate counsel) to file their proposed
motions to dismiss the Complaint and set a briefing schedule. (ECF No. 36). The parties
respectfully request that the page limit for the Publisher Defendants’ moving brief, LaPolla’s
moving brief, and plaintiff’s opposition briefs each be increased from 25 pages to 30 pages.
Because defendants intend to move to dismiss plaintiff’s copyright infringement claim on the
ground of no substantial similarity, the parties will be required in their briefs to discuss in detail
the plots of Moxie and plaintiff’s two manuscripts. In addition, this small page increase will permit
the parties to adequately address each of the separate state law claims that plaintiff brings against
defendants.

        Second, due to the upcoming holidays, the parties respectfully request a short adjournment
of the briefing schedule set by the Court in its November 11, 2020 order. Specifically, the parties
request the following proposed briefing schedule:

                Defendants’ motions to dismiss will be due on December 17, 2020

                Plaintiff’s opposition papers will be due on January 28, 2021
         Case 1:20-cv-05596-PGG Document 40
                                         39 Filed 12/02/20
                                                  12/01/20 Page 2 of 2




Hon. Paul G. Gardephe
December 1, 2020
Page 2


              Defendants’ reply papers will be due on February 4, 2021

       This is the parties’ first request to adjourn the briefing schedule. All parties consent to this
request.



       Thank you for your consideration of this matter.

                                                       Respectfully,

                                                       Davis Wright Tremaine LLP


                                                       /s/ Robert D. Balin

                                                       Robert D. Balin



cc:    All counsel of record (via ECF)
